USDC IN/ND case 3:18-cv-00491-PPS-JEM document 108 filed 09/21/20 page 1 of 2


                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF INDIANA

                                              )
IRISH 4 REPRODUCTIVE HEALTH, et               )
al.,                                          )
                                              )
              Plaintiffs                      )      Case No. 3:18-cv-491-PPS-JEM
                                              )
       v.                                     )           Judge Philip Simon
                                              )
UNITED STATES DEPARTMENT OF                   )
HEALTH AND HUMAN SERVICES, et                 )
al.,                                          )
                                              )
              Defendants.


               DEFENDANT UNIVERSITY OF NOTRE DAME’S
       MOTION TO DISMISS PLAINTIFFS’ SECOND AMENDED COMPLAINT


       Pursuant to Federal Rule of Civil Procedure 12(b)(6), Defendant University of Notre

Dame hereby moves to dismiss this action. The grounds for this motion are set forth in the

accompanying memorandum.



Dated: September 21, 2020                            Respectfully submitted,



                                                     /s/ Matthew A. Kairis
                                                     Matthew A. Kairis (OH 0055502)
                                                     JONES DAY
                                                     325 John H. McConnell Blvd., Suite 600
                                                     Columbus, OH 43215
                                                     Tel.: 614-281-3605
                                                     Fax: 614-461-4198
                                                     makairis@jonesday.com

                                                     Attorney for Defendant University of
                                                     Notre Dame
USDC IN/ND case 3:18-cv-00491-PPS-JEM document 108 filed 09/21/20 page 2 of 2


                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document was served to the

Plaintiffs’ counsel and to the government defendants using the Court’s CM/ECF system on the

21st day of September, 2020.


                                                     /s/ Matthew A. Kairis
                                                     Matthew A. Kairis (OH 0055502)
                                                     JONES DAY
                                                     325 John H. McConnell Blvd., Suite 600
                                                     Columbus, OH 43215
                                                     Tel.: 614-281-3605
                                                     Fax: 614-461-4198
                                                     makairis@jonesday.com

                                                     Counsel for Defendant
                                                     University of Notre Dame




                                               -2-
